           Case 1:21-cv-10707-DPW Document 1 Filed 04/28/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                    MASSACHUSETTS

PETER LEVIN, as POA of his mother JILL LEVIN,
     Plaintiff,

v.                                                                    CA. NO.

DARIN M. COLUCCI, ESQ. and
COLUCCI, COLUCCI, MARCUS & FLAVIN, P.C.,
     Defendants.


                               COMPLAINT AND JURY CLAIM

                                             PARTIES

     1. The Plaintiff, Peter Levin, as POA of his mother, Jill Levin, is a resident of Shaftsbury,
        Vermont.

     2. The Defendant, Darin M. Colucci, is an attorney licensed to practice in Massachusetts,
        and has a principal place of business in Milton, Massachusetts.

     3. The Defendant, Colucci, Colucci, Marcus & Flavin, P.C., is and was at all times relevant
        a duly organized Massachusetts corporation engaged in the practice of law with a
        principal place of business in Milton, Massachusetts. Liability is asserted herein against
        the Colucci Defendants on both direct and vicarious theories.

     4. This Court has jurisdiction over this matter based on diversity of citizenship, pursuant to
        23 U.S.C. s. 1332, as the amount in controversy is more than $75,000.00.

     5. In June 2014, Jill Levin sought medical attention at the Shaftsbury Medical Associates
        Emergency Room in Shaftsbury, Vermont. At this time, she presented with extreme jaw
        pain, neck and shoulder pain, fatigue and vision disturbances of a month’s duration, a
        classic presentation of temporal arteritis.

     6. Prompt administration of steroids should have been started immediately. However,
        Shaftsbury negligently failed to properly diagnose or treat the temporal arteritis, which
        resulted in the Plaintiff’s permanent blindness.

     7. In June 2017, the Plaintiff, then represented by Vermont counsel, Attorney Matthew G.
        Hart, brought timely suit against Shaftsbury in the Bennington Superior Court in
        Vermont.

     8. In August 2017, the Plaintiff retained the Defendants to take over the suit against
        Shaftsbury.



                                                  1
      Case 1:21-cv-10707-DPW Document 1 Filed 04/28/21 Page 2 of 4




9. In August 2017, the Defendants instructed the Plaintiff to terminate Attorney Hart as
   counsel, and the Plaintiff followed this advice.

10. In August 2017, the Defendants sent an email to the Plaintiff providing specific
    instructions for the Plaintiff to inform Attorney Hart that the Plaintiff had retained the
    Defendants to handle the case.

11. In August 2017, the Plaintiff provided the Defendants with the file obtained from
    Attorney Hart. The Plaintiff reasonably expected that the Defendants would file a notice
    of appearance as counsel in the pending Vermont action, and handle the matter.

12. However, the Defendants never filed a notice of appearance in the case, and never
    attempted to obtain pro hac vice status.

13. In October 2017, Attorney Hart filed a Motion to Withdraw as counsel, citing the fact
    that he had been terminated in August 2017, and citing the fact that the Defendants had
    been retained to represent the Plaintiff in the matter.

14. The Court allowed the Motion to Withdraw in October 2017, and ordered that new
    counsel file an appearance, or that a notice of pro se appearance be filed, within 30 days.
    The Defendants knew or should have known of this order, but failed to file an appearance
    or take any other timely action.

15. In December 2017, Shaftsbury filed a Motion to Dismiss for Failure to Prosecute, as the
    Defendants had still not filed an appearance despite being retained to do in August 2017.
    The Plaintiff sent that motion to the Defendants, but the Defendants failed to take any
    responsive action.

16. On January 3, 2018, the Defendants informed the Plaintiff that they were not licensed in
    Vermont, and despite the fact that the Defendants knew or should have known that
    Attorney Hart had withdrawn from the case, the Defendants informed the Plaintiff that
    the Defendants did not know that Attorney Hart had withdrawn his appearance. The
    Defendants provided the Plaintiff with a blank pro se appearance form, that the Plaintiff
    promptly filed.

17. Despite the looming Motion to Dismiss, the Defendants took no action other than to
    provide an untimely pro se form for the Plaintiff to file.

18. On February 23, 2018, the Court allowed Shaftsbury’s motion, and dismissed the case for
    failure to prosecute. The Defendants took no action thereafter to seek to vacate the
    dismissal or to file a notice of appearance.

19. By all these actions and inactions by the Defendants, the Defendants breached the duty of
    care owed to the Plaintiff.




                                              2
          Case 1:21-cv-10707-DPW Document 1 Filed 04/28/21 Page 3 of 4




   20. Once the Defendants agreed to handle the medical malpractice case and once they
       advised Plaintiff to discharge prior counsel, they had a duty to make certain to preserve
       the viability of that action by a) seeking pro hac vice status and filing their appearance; b)
       prosecuting the medical malpractice action competently; c) by seeking timely permission
       from the court to withdraw, while ensuring that Plaintiff had the maximum allowable
       time to find new counsel, while helping Plaintiff file a timely notice of pro se appearance;
       or d) opposing the motion to dismiss. The Defendants failed to take any of these actions.
       Had they taken any of these actions, the medical malpractice action would not have been
       dismissed.

   21. The Plaintiff had a viable claim for the medical malpractice that caused her to suffer the
       catastrophic injury of permanent blindness. The Plaintiff has incurred more than
       $500,000.00 in medical bills and related home care, and has suffered enormous mental,
       physical and emotional pain and suffering related to the blindness that was proximately
       caused by the medical negligence.

   22. As the proximate result of the Defendants negligence, the Plaintiff was permanently
       deprived of the substantial compensatory damages that would have been recovered in the
       medical malpractice action.

                                         COUNT I
                                    LEGAL MALPRACTICE

   23. The Plaintiff hereby reassert Paragraphs 1-22 above as if fully set forth herein.

   24. At all times relevant hereto, there was an attorney-client relationship between the
       Defendants and the Plaintiff.

   25. At all relevant times, the Defendants owed the Plaintiff a duty of reasonable care in
       connection with the underlying case. The Defendants were required to exercise the skill,
       care and diligence of the ordinary Massachusetts practitioner qualified to advise and
       advocate regarding prosecution of a medical malpractice action in Vermont, under the
       known circumstances of the status of that action.

   26. As detailed above, and as will be more fully proven at trial, the Defendants were
       negligent by directly and/or vicariously violating the applicable standard of care.

   27. But for, and as a proximate result of, the Defendants’ negligent violations of the standard
       of care, the Plaintiff would have recovered substantial tort compensation for the
       Plaintiff’s foreseeable damages as described herein and will be more fully proven at trial.

    WHEREFORE, the Plaintiff demands judgment against Defendants in an amount sufficient
to compensate for losses to be proven at trial, together with interest, costs, reasonable attorney’s
fees, and such further relief as is just and proper.




                                                  3
          Case 1:21-cv-10707-DPW Document 1 Filed 04/28/21 Page 4 of 4




                                          JURY CLAIM

       The Plaintiff respectfully demands a jury trial on all issues so triable.

                                  RULE 11 CERTIFICATION

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this Complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the Complaint otherwise complies with the
requirements of Rule 11.



Dated: April 28, 2021                                 Respectfully submitted,

                                                      PLAINTIFF,

                                                      By her Attorneys,



                                                      _/s/ Charles P. Kazarian    ____
                                                      Charles P. Kazarian, BBO# 262660
                                                      Scott H. Kremer, BBO#559316
                                                      KAZARIAN LAW
                                                      One International Place, Suite 850
                                                      Boston, MA 02110
                                                      (617) 951-0100
                                                      cpk@kazarianlaw.com
                                                      shk@kazarianlaw.com




                                                  4
